 Case 2:19-cv-00157-JRG Document 6 Filed 05/07/19 Page 1 of 1 PageID #: 126




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

BETTER MOUSE COMPANY, LLC,                        §
                                                  §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §      CIVIL ACTION NO. 2:19-CV-00157-JRG
                                                  §
ANKER TECH CORPORATION, ANKER                     §
INNOVATIONS TECHNOLOGY CO. LTD.,                  §
ANKER    INNOVATIONS   LIMITED,                   §
FANTASIA TRADING LLC,                             §
                                                  §
                Defendants.                       §

                                            ORDER

       Before the Court is Plaintiff Better Mouse Company, LLC’s (“BMC”) Ex Parte Motion for

Leave to File Original Complaint Under Seal (the “Motion”). (Dkt. No. 1.) Therein, BMC moves

for leave on the basis that its Original Complaint (Dkt. No. 2) “contains information designated as

confidential under the parties’ Settlement and License Agreement.” (Dkt. No. 1 at 1.) Having

considered the Motion and BMC’s Original Complaint, the Court finds it appropriate to seal

BMC’s Original Complaint. Accordingly, the Motion is hereby GRANTED.

       It is therefore ORDERED that the BMC’s Original Complaint (Dkt. No. 2) remains sealed.

       So Ordered this
       May 7, 2019
